May 14, 1913. The opinion of the Court was delivered by
The facts in this case are in all respects similar to those in the case of W.W. Atkinson v.Southern Express Company (in which the opinion has just been filed) except that in the present case, the action arose in Kershaw county, where, under the local option laws, the sale of liquor is prohibited, while the other case arose in Richland county, where the sale of liquor is not prohibited.
Under the principles announced in the opinion, which has just been filed, this defense is immaterial.
It is the judgment of this Court that the petitioner is entitled to the order of injunction for which he prays.
MR. JUSTICE FRASER dissents for reasons expressed inopinion in previous case. *Page 458